Title: Enclosure: Tobacco Statement, 7 February 1799
From: Jefferson, Thomas
To: Jefferson, George


  EnclosureTobacco Statement
  
  

No.
  95.
 131.
 1527.


 
  96.
131.
 1546.


 
100.
131.
 1569.


 
101.
131.
 1607


 
177
131.
 1425


 
186.
131.
 1615


 
217
131.
 1507


 
218
131.
 1633.


 
121.
131.
 1496.


 
122
131.
 1395


 
138.
131.
 1536


 
131.
131.
 1624.


 
329.
131.
 1474.


 
328.
131.
 1443


 
219.
131.
 1609


 
356.
131.
 1419


 
490
131
 1294


 
401
131
 1610


 
402
131
 1384


 
403
131
 1477



 

30190


20. hhds. average 1509½


